 


109 HR 1048 IH: Direct Deposit Savings Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1048 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Emanuel (for himself and Mr. Cooper) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow taxpayers to split refunds and make deposits electronically among certain accounts. 
 

1.Short titleThis Act may be cited as the Direct Deposit Savings Act of 2005. 
2.Split refunds with electronic funds transfer 
(a)In generalSection 6402 of the Internal Revenue Code of 1986 (relating to authority to make credits or refunds) is amended by adding at the end the following new subsection:  
 
(g)Split refundsIn the case of any overpayment to be refunded to the taxpayer after the application of subsections (a), (b), (c), (d), and (e), the taxpayer may direct that the amount to be refunded— 
(1)be paid in part by check, draft, or similar paper instrument, and 
(2)be allocated in part among not more than 4 accounts and deposited by electronic fund transfer (within the meaning of section 5061(e)(2)) in the accounts to which allocated.Amounts may be deposited under paragraph (2) in a qualified financial institution (as defined by section 165(l)(3)) or an individual retirement plan.. 
(b)Time when contributions deemed madeParagraph (3) of section 219(f) of such Code (relating to time when contributions deemed made) is amended by inserting before the period at the end the following: or is made by direct deposit pursuant to the direction of the taxpayer under section 6402(g) on a return timely filed (not including extensions thereof).  
(c)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.  
 
